VIRGINIA:
       In the Supreme Court of Virginia held at the Supreme Court Building in the
City of Richmond on Thursday the 8th day of December, 2016.

Michael Nelson Currier,                                                                  Appellant,

against             Record No. 160102
                    Court of Appeals No. 1428-14-2

Commonwealth of Virginia,                                                                Appellee.

                                                               Upon an appeal from a judgment
                                                        rendered by the Court of Appeals of
                                                        Virginia.


        In this case, we awarded appellant an appeal from the judgment of the Court of Appeals
holding that the trial court did not err in its denial of the appellant’s motion to set aside the jury
verdict on the basis of collateral estoppel. Currier v. Commonwealth, 65 Va. App. 605, 609-14,
779 S.E.2d 834, 836-38 (2015).
        We have considered the record, briefs, and argument of counsel, and for the reasons
stated in the opinion of the Court of Appeals, we will affirm the judgment.
        This order shall be certified to the Court of Appeals of Virginia and to the Circuit Court
of Albemarle County and shall be published in the Virginia Reports.
        Justice McCullough took no part in the consideration of this case.



                                                A Copy,

                                                  Teste:



                                                             Patricia L. Harrington, Clerk